               IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                :     1:20CR208-1
                                        :
                 v.                     :
                                        :
ALEXANDER HILLEL TREISMAN,              :     MOTION TO WITHDRAW
also known as Alexander S. Theiss             ARREST WARRANT


      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and states as follows:

      Pursuant to Rule 4(a) of the Federal Rules of Criminal Procedure, an

arrest warrant was issued pursuant to a Complaint filed June 4, 2020, against

the above-named defendant. An Indictment was filed on June 22, 2020, with

a subsequent arrest warrant being issued pursuant to the Indictment on June

25, 2020. Since an arrest warrant had already been issued, the subsequent

arrest warrant is unnecessary.

      Wherefore, the government hereby moves to withdraw the arrest

warrant issued on June 25, 2020, against the above-named defendant.




        Case 1:20-cr-00208-UA Document 11 Filed 06/26/20 Page 1 of 2
This the 26th day of June, 2020.

                             MATTHEW G.T. MARTIN
                             United States Attorney


                             /S/ GRAHAM T. GREEN
                             Assistant United States Attorney
                             NCSB #22082
                             United States Attorney's Office
                             Middle District of North Carolina
                             251 N. Main Street, Ste 726
                             Winston-Salem, NC 27101
                             336/631-5268

                             /S/ CRAIG M. PRINCIPE
                             Assistant United States Attorney
                             NCSB #44720
                             United States Attorney’s Office
                             Middle District of North Carolina
                             251 N. Main Street, Ste 726
                             Winston-Salem, NC 27101
                             336/631-5268




                                   2




  Case 1:20-cr-00208-UA Document 11 Filed 06/26/20 Page 2 of 2
